HART, J. I dissent from that part of the opinion which holds that there is no privity of contract between the manufacturer of canned goods and of those put up in sealed packages, and the ultimate consumer. Canned goods and'sealed packages prepared by the manufacturer for use of the consumer are in such common and universal use at the present time that we may judicially know that the contents are sealed up not to be opened until they are used and they are not then susceptible to any practical test except the one of eating. When the manufacturer puts such goods upon the market for sale and consumption, he in effect represents to each purchaser that the contents of the can or sealed package are sound and fit for food. Under these circumstances there is no room for the fundamental condition upon which the common law doctrine of caveat emptor is based; for the buyer has no opportunity to look out for himself. It is obvious that in cases of this kind the retailer is generally free from fault, and sound public policy, with due regard to the public good, demands that when an article of food or medicine is prepared by a manufacturer in sealed packages and thrown into the current of trade on the faith of the public that it is what the manufacturer represents it to be, there is an implied warranty that it is sound and -fit for the purpose sold and that this covenant' runs with the property through any number of hands and inures to the benefit of the ultimate consumer. It is true this rule is opposed to one laid down in Nelson v. Armour Packing Co., 76 Ark. 352, but a careful consideration of that opinion leads one to the conclusion that it is unsound and the rule laid down is wholly unsuited to the conditions existing- at the present time. There is no rule of property in that case, and no reason exists why it should not be overruled if unsound. The opinion itself shows that the line of cases directly in point on the subject were not considered. I also think the opinion is cloudy upon what is necessary for the plaintiff to prove in an action for negligence in such cases. The Federal Act of June 30, 1906, prohibits interstate shipments of adulterated foods or drugs and makes a violation of the act a misdemeanor. One section of the act defines adulteration in the case of meats as consisting “in whole or in part of a filthy, decomposed, or putrid animal or vegetable substance, or any portion of an animal unfit for food, whether manufactured or not, or if it is the product of a diseased animal, or one that has died otherwise than by slaughter.” The Federal Act of March 4,1907, provides that any person who shall “sell or offer for sale or transportation for interstate or foreign commerce any meat or meat food products which are diseased, unsound, unhealthful, unwholesome, or otherwise unfit for human food, knowing that such meat food products are intended for human consumption, he shall be guilty of a misdemeanor.” This statute was passed for the protection or benefit of the ultimate consumer and the manufacturer is liable to him for damages resulting from his failure to comply with the statute. Therefore, a prima fade case is made out for the plaintiff by proof that the meat was sold, in the original package, was diseased, and caused the death of plaintiff’s wife. Justice HUMPHREYS concurs.